Case 5:18-cv-00992-JGB-SP Document 127 Filed 08/05/21 Page 1 of 3 Page ID #:1405




   1
   2                                                           JS -6
   3
   4
   5
   6
   7
                            UNITED STATES DISTRICT COURT
   8
                        CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       RICHARD DONASTORG,                       Case No. 5:18-cv-00992-JGB (SPx)
  11
                               Plaintiff,       Honorable Jesus G. Bernal
  12
                      vs.
  13
                                                JUDGMENT
  14
       CITY OF ONTARIO, et al.,
  15
  16
                              Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               1                     5:18-cv-00992-JGB (SPx)
                                            JUDGMENT
Case 5:18-cv-00992-JGB-SP Document 127 Filed 08/05/21 Page 2 of 3 Page ID #:1406




   1                                       JUDGMENT
   2         This action came regularly for trial on June 8, 2021 in Courtroom 1 of the
   3 United States District Court, Central District of California, Honorable Jesus G.
   4 Bernal presiding. Plaintiff Richard Donastorg was represented by attorneys Dale K.
   5 Galipo and Hang D. Le of the Law Offices of Dale K. Galipo, James S. Terrell of
   6 the Law Office of James S. Terrell, and Sharon J. Brunner of the Law Office of
   7 Sharon J. Brunner. Defendants City of Ontario, Joshua Hovey, Bryce Wilson, James
   8 Flesher, William Mlodzinksi, Joseph Estrada, Gabriel Gutierrez, Joseph Giallo,
   9 Edward Flores, Christian Nelsen, Matthew Ross, Corey Hettinga, and Brennan
  10 Falconieri were represented by Daniel S. Roberts and Nicole R. Roggeveen of Cole
  11 Huber LLP.
  12         A jury was regularly empaneled and sworn. Witnesses were sworn and
  13 testified. After hearing the evidence and arguments of counsel, the jury was duly
  14 instructed by the Court and the case was submitted to the jury. The jury deliberated
  15 and thereafter returned a verdict.
  16         Based upon that verdict, IT IS NOW THEREFORE ORDERED, ADJUDGED
  17 AND DECREED that final judgment in this action be entered as follows:
  18         In favor of Plaintiff Richard Donastorg and against Defendant Joshua Hovey in
  19 the total sum of $500,000 plus costs pursuant to Federal Rule of Civil Procedure
  20 54(d)(1), interest calculated from the date of the entry of judgment at the rate
  21 specified by 28 U.S.C. § 1961, and reasonable statutory attorneys’ fees as may be
  22 awarded by the Court on proper motion. Plaintiff Richard Donastorg, as the
  23 prevailing party, may apply to the Court for an award of costs and reasonable
  24 statutory attorneys’ fees as permitted by federal law.
  25         The jury made no finding of liability as to Defendants City of Ontario, Bryce
  26 Wilson, James Flesher, William Mlodzinksi, Joseph Estrada, Gabriel Gutierrez,
  27 Joseph Giallo, Edward Flores, Christian Nelsen, Matthew Ross, Corey Hettinga, and
  28
                                                 2                         5:18-cv-00992-JGB (SPx)
                                              JUDGMENT
Case 5:18-cv-00992-JGB-SP Document 127 Filed 08/05/21 Page 3 of 3 Page ID #:1407




   1 Brennan Falconieri.
   2
   3        IT IS SO ORDERED.

   4
       Dated: August 5, 2021             __________________________________
   5                                          Honorable Jesus G. Bernal
   6                                          United States District Judge

   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             3                     5:18-cv-00992-JGB (SPx)
                                          JUDGMENT
